     Case 3:18-cv-02178-BEN-MSB Document 102 Filed 03/26/21 PageID.978 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                            SOUTHERN DISTRICT OF CALIFORNIA
 9
10
        CAREY L. JOHNSON,                              Case No.: 3:18-cv-2178-BEN-MSB
11
                           Plaintiff,                  ORDER GRANTING JOINT
12                                                     MOTION TO DISMISS
                     v.
13                                                     [ECF Nos. 99, 101]
        UNITED STATES OF AMERICA, et al.,
14
                           Defendants.
15
16          Pending before the Court is a joint motion to dismiss this entire action with

17    prejudice. ECF No. 101. Good cause appearing, the Court GRANTS the joint motion

18    and DISMISSES this case, in its entirety, WITH PREJUDICE. Each party shall bear

19    its own attorneys’ fees and costs of suit. The Parties’ Joint Motion for an Extension to

20    file this motion (ECF No. 99) is DENIED as moot.

21          IT IS SO ORDERED.

22
23    Dated: March 26, 2021                        ___________________________

24                                                 HON. ROGER T. BENITEZ
                                                   United States District Judge
25
26
27
28

                                                   1
                                                                             3:18-cv-2178-BEN-MSB
